      Case 3:19-cv-02951-X Document 15 Filed 06/19/20        Page 1 of 1 PageID 31



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 VANESSA L. TROTH,

      Plaintiff,
                                              Case No. 3:19-cv-02951-X
 v.
                                              Honorable Judge Brantley Starr
 MONITRONICS INTERNATIONAL,
 INC. d/b/a BRINKS HOME SECURITY,

      Defendants.

                          NOTICE OF VOLUNTARY DISMISSAL

        NOW COMES the Plaintiff, VANESSA L. TROTH, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), hereby dismissing her claims against Defendant, MONITRONICS

INTERNATIONAL, INC. d/b/a BRINKS HOME SECURITY, with prejudice, with all parties to

bear their own attorney’s fees and cost.


Dated: June 19, 2020                                   Respectfully submitted,

                                                       VANESSA L. TROTH

                                                       By: /s/ Mohammed O. Badwan

                                                       Mohammed O. Badwan
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8181
                                                       mbadwan@sulaimanlaw.com
